DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, “each of the first light emission surfaces and the second light emission surfaces has a vertical dimension extending in the thickness direction and the vertical dimension of the first light emission surfaces is greater than a thickness dimension of the first light guide plate and the second light guide plate … portions of the first light emission surfaces are opposite the second light entering edge surface.” The Examiner finds that the overlap of the light emission surface, i.e. a portion of the light source that emits light, over the second light guide plate is not a feature taught in the prior art. In combination with the staggered sources  and vertical dimension ratio of the emission surface, the Examiner finds that the limitations are not an obvious modification or combination of the prior art. 
Claims 2-11 are allowed based on their dependence from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (10,234,621) teaches dual light guide plates and possibly modifiable light emission surface that could be larger than the light input surface from a vertical perspective. However the light sources are not staggered or alternating and there is no motivation to have an overlap for the light source. 
Park (2019/0196089) teaches a light emission surface that has a portion that is larger than the light guide plate input surface, but does not teach any form of overlap, the source still emits to a vertical dimension matching the light guide plate. 
Jeong (2020/0073047) teaches a light source (351a see fig. 2) that appears to overlap with the color conversion layer 320. However the specification mentions only that the color conversion layer converts light emitted from 351 into 310 and from 310 into 320. The Examiner therefore cannot rely on the figures to establish an overlap with the light sources. Additionally it is not clear if the first light guide plate of Jeong has a light entering surface corresponding to the light sources. And the first light emission surface does not have a greater thickness than the second light guide plate. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875